Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “determining, using the first processing core, a pair of recorded entries of the first information denoting a same the first sub-operation of the I/O operation, wherein a first entry of the pair denotes sending the first sub-operation from a sending processor core of a sending one of the plurality of computing modules at a first time, wherein a second entry of the pair denotes receiving the first sub-operation at a receiving processor core of a receiving one of the plurality of computing modules at a second time, wherein the first sub-operation includes locking, for the I/O operation, a cache slot of a cache included in the storage system, and wherein the sending processor core of the sending one of the computing modules is requesting that the receiving processor core of the receiving one of the computing modules lock the cache slot for the I/O operation” in combination with “determining, using the first processing core, a time discrepancy wherein the second time of the second entry, denoting a receiving time, is less than the first time of the first entry, denoting a sending time, by a first amount”, “responsive to determining the time discrepancy, reconciling the time discrepancy using the first processing core, wherein said reconciling includes modifying, using the first processing core, a respective time of at least one of the first entry and the second entry based on the first amount”, and “responsive to determining the performance issue, performing first processing using at least one of the plurality of central processing units of at least one of the plurality of computing modules, wherein said first processing includes requesting and retrieving additional recorded trace information from the respective memory of at least the first of the two or more computing modules”, as outlined in independent claims 1, 8, and 15.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113